                                                

    
 
 
 
 
Exhibit 10.1

                                            
EMERSONTM    
David N. Farr
Chairman and
Chief Executive Officer
 
Emerson
8000 West Florissant Avenue
P.O. Box 4100
St. Louis, MO 63136-8506
USA
T 314 553 1850
F 314 553 1243

December 7, 2015


Mr. Charles A. Peters
35 Oakleigh Lane
St. Louis, MO 63124


Dear Mr. Peters:


I want to express to you on behalf of the entire Emerson Electric Co.
organization our appreciation for your 40 years of service to the Company and
for the significant and valued contributions you have made to Emerson as an
executive officer and Director. This Letter Agreement ("Agreement") sets out the
terms of your retirement, including your resignation as an employee, officer and
Director of Emerson Electric Co. Throughout this Agreement, the term "Emerson"
means Emerson Electric Co. together with any and all other entities owned
directly or indirectly, in whole or in part, by Emerson Electric Co. Your
retirement and the terms of this Agreement are effective as of December 7, 2015
("Retirement Date").


In consideration of good and valuable consideration provided to you pursuant to
this Agreement, you agree as follows:


1. NON-DISCLOSURE AGREEMENT


You agree that during your employment and directorship, you have received and
had access to Emerson's trade secrets and confidential and proprietary
information ("Confidential Information"), which includes or concerns, but is not
limited to, attorney/client communications, global strategic communications,
information pertaining to strategic planning or other strategy, mergers and
acquisitions, corporate technology, intellectual property, customers, pricing,
business methods and operations, business policies, procedures, practices and
techniques, legal opinions and legal matters, research or development projects
or results, sales, finances, products, suppliers, personnel performance and
compensation, plans for future development, marketing practices, market
participation, market studies, and financial forecasts and budgeting. You agree
that disclosure of such Confidential Information would be detrimental to Emerson
and agree that at no time following termination of your employment and
directorship with Emerson will you directly or



--------------------------------------------------------------------------------

                                                

indirectly disclose or cause the disclosure of any Confidential Information to
any person, firm, corporation, or entity, no matter what the purpose. You
further agree that you will not directly or indirectly disclose the terms of
this Agreement to any person except as authorized specifically herein.


The non-disclosure obligations set forth above shall not apply to the extent it
is necessary for you to: report income to taxing authorities; communicate with
your attorneys or agents to obtain legal and/or financial planning advice after
any such attorneys or agents bind themselves in writing to the same
non-disclosure obligations as set forth above; or, to respond to any lawfully
issued subpoena or order of a court of competent jurisdiction or legitimate
discovery request pursuant to state or federal rules of civil procedure. If any
such subpoena, order of court or discovery request is received, you agree to
send to Emerson's Lead Counsel no later than two days after receipt via email to
tim.westman@emerson.com or via hand-delivery.


You agree also to deliver to the office of Emerson's Lead Counsel within a three
day period following the Retirement Date all such Confidential Information, any
other property of Emerson, and all copies thereof in your possession or control,
whether in handwritten, typed, printed, graphic or electronic form (whether
stored on Emerson-owned or personally owned or used devices, including but not
limited to personal computers, tablets, smart phones, memory sticks, thumb
drives, or on-site or off-site storage locations). If after such three day
period you determine that you have any Confidential Information or other
property of Emerson in your possession or control, you shall immediately deliver
such Confidential Information or property to the office of Emerson's Lead
Counsel. You further agree to deliver your signed certification of compliance
with the provisions of this paragraph promptly upon request made to you in
writing by Emerson's Lead Counsel.


2. NON-DISPARAGEMENT AGREEMENT


You will not individually or through third-parties make any public or private
statement with respect to any aspect of your employment or directorship with
Emerson, your retirement, or the terms of this Agreement. If inquiry is made by
anyone regarding your employment or directorship by, or retirement from,
Emerson, you agree to state only "I have retired from my officer and Director
positions with Emerson effective December , 2015 and look forward to future
pursuits. I have enjoyed my many years with Emerson, but it is time for me
personally to move on. Emerson is a tremendous company and I wish it well."


You also agree that you will not, directly or indirectly, disparage or make or
cause to be made, any comments, statements, or communications of any sort to
anyone-whether true or false-that may reasonably be considered to be derogatory
or detrimental to Emerson or any Released Parties (as defined in the Release
Agreement attached as Exhibit A), their reputations, or their services. You
acknowledge that Emerson has a good reputation locally, nationally and
internationally, and you will take no action or engage in any conduct that could
injure or diminish that good reputation.


3. NON-COMPETITION AND NON-SOLICITATION AGREEMENTS


You also agree that you will not, without prior written consent from both
Emerson's Chief Executive Officer and Lead Counsel, directly or indirectly for a
period of five years from your Retirement Date ("Restricted Period"):





--------------------------------------------------------------------------------

                                                

(a) enter the employ of, provide consulting services to, assist, or have any
financial interest in any person, firm, corporation, or other entity engaged in
business activities anywhere in the world that directly or indirectly competes
with the businesses of Emerson as conducted on the date of this Agreement or as
contemplated on the date hereof to be developed during the Restricted Period;


(b) acquire in any manner any investment in, or provide services to in any
capacity, any equity fund, hedge fund, or other investment vehicle, however
structured, that either directly or indirectly or through portfolio company
investments or otherwise competes with the businesses of Emerson as conducted on
the date hereof or as contemplated on the date hereof to be developed during the
Restrictive Period;


(c) accept or solicit business from or attempt to solicit or accept business
from any person that is a customer of Emerson;


(d) divert, take any action to induce, or encourage a customer of Emerson to
reduce or cease doing business with Emerson;


(e) solicit, hire, or attempt to solicit or hire any person that currently or
during the Restricted Period is an employee, agent or consultant of Emerson to
leave such employment or separate his or her relationship with Emerson or induce
any such person to do anything which you are restricted from doing by reason of
this Agreement; or


(f) engage in any other action that might undermine the business interests of
Emerson.


The foregoing shall not restrict you from owning not more than five percent of
the securities of
any competitor of Emerson that is listed on any national securities exchange,
traded over-the-
counter, or that is otherwise available for investment by the general public as
long as you have no relationship with the issuer of such securities or any
affiliate thereof, except as an investor.


4. REASONABLENESS ENFORCEABILITY AND LIQUIDATED DAMAGES


You agree that the restrictions contained in Paragraph 3, including those on
time and scope, are reasonable for the protection of Emerson in light of your
in-depth knowledge of Emerson's global business, your present and prior
positions with Emerson, and your access to Confidential Information relating to
all of Emerson's businesses. You also affirm your agreement to comply with all
existing non-competition, invention disclosure and assignment, non-disclosure
and non-solicitation obligations you have with Emerson, including specifically
your obligations under the Emerson Incentive Shares Plans and award agreements,
Emerson stock option plans and option agreements, and Emerson non-qualified
supplemental executive retirement plan participation. You agree that your
obligations set forth in this Agreement are in addition to and do not invalidate
or supersede your obligations under other plans, agreements or contracts unless
in direct conflict, in which case the terms of this Agreement shall prevail.


You agree and acknowledge that Emerson would not enter into this Agreement and
provide the valuable consideration offered to you herein but for the
restrictions in this Agreement. You agree that a violation of these Agreements
would result in irreparable injury to Emerson and that, in the event of a
violation or a reasonably perceived threatened violation of any of the
aforementioned restrictions, Emerson shall be entitled to immediate, preliminary
and permanent injunctive relief which is in addition to any other remedies to
which Emerson may be entitled. You further agree to



--------------------------------------------------------------------------------

                                                

reimburse Emerson for all costs, expenses and reasonable attorneys' fees Emerson
incurs to seek enforcement of any provision contained herein, whether or not
litigation is commenced.


You agree that any breach of this Agreement will result in immediate forfeiture
by you of all payments to be made or benefits provided to you under this
Agreement. You also agree as liquidated damages for any such breach to repay to
Emerson one-half of the economic value of all benefits provided to you under
this Agreement prior to the date of breach. You agree that this liquidated
damage provision and other remedies are necessary because substantial damage
will accrue to Emerson as the result of a breach, and the amount of damages
attributable to such breach may be uncertain and difficult to calculate. Payment
of liquidated damages shall in no way affect the settlement and release of
claims by you, nor shall payment of liquidated damages limit the enforceability
of any clause in this Agreement or the ability of Emerson to seek damages and
any other relief from you as provided under applicable law.


5. RELEASE AND DISCHARGE


You will release and discharge Emerson and its respective Directors, officers,
employees and agents from any and all claims or liability of whatever nature and
will execute on your Retirement Date the Release Agreement attached hereto as
Exhibit A. If the Release Agreement attached as Exhibit A is not executed by
you, this Agreement shall be null and void. You also agree that no benefits or
other compensation described in this Agreement shall be paid or provided to you
until expiration of the seven-day revocation period set forth in Paragraph 3(e)
of the Release Agreement.


6. RESlGNATIONS


On or before the Retirement Date, you agree to execute the Director and Officer
Resignation Form attached hereto as Exhibit B.


7. CLAWBACK


You agree that you will remain subject to Emerson's Clawback Policy, which
provides: "If the Board determines that an executive officer has engaged in
intentional misconduct that caused or partially caused a material restatement of
the Company's consolidated financial statements, the Board may, to the extent
permitted by law and to the extent it determines that it is in the Company's
best interests to do so, require reimbursement to the Company of, or reduce or
cancel, that portion of annual incentive or any long-term incentive compensation
paid or credited to such executive officer on or after October 1, 2009 that
would not have been paid or credited had the consolidated financial statements
that are the subject of such restatement been correctly stated. For purposes of
this policy, the term "executive officer" means any officer of the Company who
is required to file reports pursuant to Section 16 of the Securities Exchange
Act of 1934."


8. COMPENSATION AND BENEFITS


Subject to and conditioned upon your compliance with your obligations and
covenants in this Agreement, and also conditioned upon your service from the
Retirement Date until September 30, 2016 as a consultant to Emerson, as such
service may be requested or required by Emerson, you will receive the
compensation and benefits outlined below. The period during which you shall
serve as a consultant to Emerson may be terminated at any time by agreement of
you and



--------------------------------------------------------------------------------

                                                

Emerson. The compensation and benefits set forth herein are in lieu of and
replace any other compensation or benefits to which you may be entitled from
Emerson:


A. You will receive a monthly consulting fee of $55,000 through the earlier of
September 30, 2016 or the date you become employed elsewhere (the "Consulting
Period").


B. Effective as of the Retirement Date and until you attain the age of 65, you
and all qualified beneficiaries may participate in Emerson's retiree medical
plan on the same terms and conditions as other pre-age 65 Emerson retirees.


C. Effective as of the Retirement Date, you may continue coverage under the
former split dollar and group universal life policies owned by you. Until the
last day of the Consulting Period, Emerson will pay premiums on such policies in
the same manner and to the same extent that it has prior to the Retirement Date.
After the end of the Consulting Period, you may continue coverage under such
policies at your expense.


D. Through the end of the Consulting Period, Emerson will continue to pay any
amounts it is currently paying for your leased automobile, dues to clubs in
which you are currently a member, and tax planning and compliance services.


E. In accordance with the terms of the applicable Emerson stock option plans,
and as approved by the Compensation Committee of the Board of Directors, all
options previously awarded to you under Emerson's stock option plans that have
not already vested will vest as of the Retirement Date, and all options vested
as of the Retirement Date will be exercisable for a period of five (5) years
after the Retirement Date, except for any such options whose terms expire prior
to the Retirement Date.


F. The Compensation Committee has determined that you will remain eligible to
receive, subject to the other applicable terms of Emerson's Incentive Shares
Plans and the applicable Performance Shares Program, including those concerning
achievement of the performance objectives under the Program, the previously
determined earned payout of the performance shares awarded to you under the 2013
Performance Shares Program, subject to achievement of the performance objectives
under the Program, and based on the actual payout percentage applicable to all
participants in the Program. Payments under the 2013 Performance Shares Program
will be made at the time provided therefor under the Program. Your award under
the 2016 Performance Share Program will be cancelled.


G. Pursuant to the terms of Emerson's Incentive Shares Plans, the Compensation
Committee has determined that your awards of restricted shares will continue to
vest at the times specified in such awards, i.e., October 3, 2016, October 7,
2018, and October 1, 2020, respectively, and that you will continue to receive
dividends on such restricted share awards to the extent provided in the
applicable award agreements.


H. Pursuant to the terms and conditions of the qualified all-employee Emerson
Electric Co. Retirement Plan, you will be eligible to receive your monthly
pension benefits accrued under such Plan as of the Retirement Date, subject to
the provisions of such Plan. Pursuant to the terms and conditions of the related
Emerson Electric Co. Pension Restoration Plan (the non-qualified supplemental
executive retirement plan which covers the benefits you would have been eligible
to receive under the aforesaid all-employee Retirement Plan were it not for the
compensation limitations imposed under the Internal Revenue Code ("Code")), you
will be credited with years of service until you attain age 65 and be eligible
to receive your monthly pension benefits accrued under such Plan as of your
attainment of age 65. Payments of your pension benefits under each of



--------------------------------------------------------------------------------

                                                

the aforesaid Plans will be paid monthly in the manner and times set forth in
such Plans, subject to the terms and conditions of the Plans.


I. You will be eligible to receive distributions from your Emerson Electric Co.
Employee Savings Investment Plan (401(k) plan) to the extent permitted under the
terms of the plan and applicable law. You will be eligible to receive
distributions under the Emerson Electric Co. Savings Investment Restoration Plan
(non-qualified 401(k) plan), subject to the provisions of such plans and your
distribution elections thereunder. Distributions from these plans which are not
"grandfathered" under Section 409A of the Code shall be deferred to the extent
required by Code Section 409A.


J. All payments and other benefits provided for under this Agreement, including
but not limited to any performance shares program payouts, vesting of restricted
stock, or shares of stock issued to you upon exercise of your stock options,
will be subject to income tax and other withholdings as required by law.


K. Except as provided for specifically above, after the Retirement Date you will
not be permitted to continue participating in any Emerson benefit or
compensation programs including, but not limited to, the qualified and
non-qualified 401(k) plans and the disability insurance program.


L. Notwithstanding any other provisions of this Agreement, if at any time after
the Restricted Period you engage in an activity in which you are prohibited from
engaging hereunder during the Restricted Period, Emerson shall be relieved of
all, and shall have no further, obligations to provide the payments or benefits
specified in this Section 8.


This Agreement is deemed to be entered in the State of Missouri and, without
regard to conflict of laws principles, shall be interpreted in accordance with
and governed by the laws of the State of Missouri. Emerson and you agree that
any legal action or proceeding with respect to this Agreement shall be brought
and determined in the courts of the County of St. Louis, State of Missouri or of
the United States of America for the Eastern District of Missouri and that you
submit to the jurisdiction of such courts with respect to any such action or
proceeding.


You acknowledge that Emerson has advised you to consult with an attorney if you
need assistance in reviewing or understanding this Agreement or any of the
documents referenced in this Agreement, including the Release Agreement.


Please confirm that the foregoing represents your understanding of our entire
agreement by signing in the space provided below. Once again, I thank you for
your many years of dedicated service to Emerson, and I wish you the very best in
your future endeavors.




 
 
Sincerely,
 
 
/s/ David N. Farr
 
 
David N. Farr
 
 
Chairman & Chief Executive Officer
 
 
 
ACCEPTED AND AGREED TO THIS 7th
 
 
DAY OF DECEMBER 2015:
 
 
/s/ Charles A. Peters
 
 
Charles A. Peters
 
 




--------------------------------------------------------------------------------

                                                

EXHIBIT A - RELEASE AGREEMENT




This Release Agreement is Exhibit A to that certain Letter Agreement by and
between Emerson Electric Co. ("Employer") and Charles A. Peters ("Employee")
dated December 7, 2015 the ("Letter Agreement"). In consideration of the mutual
promises and covenants contained in the Letter Agreement and herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:


1.    Employment. Employee was previously employed by Employer. The employment
of Employee with Employer has ended as a result of Employee's retirement from
Employer effective December 7, 2015.


2.    Release. For and in consideration of the covenants, terms and conditions
set forth in the Letter Agreement and this Release Agreement, Employee, for
himself and his heirs, to the fullest extent permitted by law, agrees to and
does hereby waive, covenant not to sue, releases, and forever discharges
Employer, and each and every one of Employer's parent, subsidiary and other
affiliated entities (the "Emerson Entities"), and their respective agents,
employees, officers, directors, stockholders, managers, members, successors,
predecessors, contractors, attorneys, external counsel, agents and assigns
(collectively referred to as "Released Parties"), from and with respect to all
matters, claims, charges, demands, damages, causes of action, debts,
liabilities, controversies, judgments, and suits of every kind and nature
whatsoever, foreseen or unforeseen, known or unknown, arising prior to the date
this Release Agreement becomes effective and including, but not limited to,
those in any way related to Employee and/or Employee's separation from
employment. This release by Employee of Released Parties expressly includes, but
is not limited to, any claim or cause of action against Released Parties related
to or arising out of tort, contract, equity, implied covenant, invasion of
privacy, defamation, personal injury, wrongful discharge, emotional distress,
discrimination (whether based on race, sex, age, color, national origin,
religion, disability, or any other class protected by law}, harassment,
retaliation, claims for workers' compensation benefits, claims for unpaid wages,
any claim under the Age Discrimination in Employment Act, 29 U.S.C. §621 et
seq., Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq., the
Civil Rights Act of 1866, 42 U.S.C. §1981, the Americans With Disabilities Act,
42 U.S.C. §12101, et seq., the Employee Retirement Income Security Act of 1974,
29 U.S.C. §1001, et seq., the Family Medical Leave Act, 29 U.S.C. § 2601 et
seq., the Fair Labor Standards Act of 1938, 29 U.S.C. §201 et seq., the Missouri
Human Rights Act, Mo. Rev. Stat. §213.010 et seq.; the Missouri Equal Pay for
Women Act, Mo. Rev. Stat.§ 290.400 et seq., the Missouri Service Letter statute
Mo. Rev. Stat. § 290.14, the Missouri Minimum Wage Law, Mo. Rev. Stat. § 290.010
et seq., the Missouri Wage Payment Law, Mo. Rev. Stat.§ 290.010 et seq., any
claim under common law, and any claim under any federal, state or local statute,
regulation, constitution, order or executive order. This release also expressly
includes, but is not limited to, any claim for attorneys' fees or costs.
Employee affirms and warrants that he has made no charge, claim, complaint, or
otherwise initiated action against Employer in any government agency, court or
other forum and that no such matter is pending. Employee further affirms and
warrants that Employee has not been retaliated againstfor reporting, or taking
any actions, pertaining to allegations of wrongdoing by Employer or its officers
and employees. Employee avers and agrees that he has no personal knowledge of
any employee, officer or director of Employer engaging in any act related to the
performance of their duties at or for Employer which Employee knows or believes
to be illegal and Employee acknowledges that he has never complained of any
unlawful conduct by Employer. Employee hereby releases and relinquishes any and
all rights to employment, reinstatement and any right to future employment with
Employer or the Emerson Entities. Employee also waives and releases any right or
ability to be a class or collective action representative or to otherwise



--------------------------------------------------------------------------------

                                                

participate in any putative or certified class, collective or multi-party action
or proceeding based on a claim in which Employer or any one or more Released
Parties is a party. Notwithstanding the foregoing, Employee is not waiving any
right to enforce any term or provision of the Letter Agreement, or any claims
solely relating to the validity of this Release Agreement under the Age
Discrimination in Employment Act.


3.    Waiver of ADEA Rights. By execution of this Release Agreement, Employee
expressly waives any and all rights or claims arising under the Age
Discrimination in Employment Act of 1967 ("ADEA") and:


(a)    Employee has read this Agreement, and the Letter Agreement, in their
entirety and understands all of their terms; and


(b) Employee acknowledges and agrees that the waiver of his rights or claims
arising under the ADEA is in exchange for the consideration provided in the
Letter Agreement which, Employee agrees, is beyond that to which Employee is
otherwise entitled; and


(c) Employee acknowledges that Employer has, and does, hereby expressly advise
him to consult with an attorney of his choosing, at his own expense, prior to
executing this Release Agreement and the Letter Agreement; and


(d) Employee agrees that he has been given a period of not less than forty- five
(45) days from receipt of this document within which to consider this Release
Agreement and the Letter Agreement, and that if Employee elects to sign this
Release Agreement prior to the expiration of the 45-day consideration period
specified herein, he does so knowingly and voluntarily and with full opportunity
to consult with an attorney; and


(e) Employee acknowledges he has been advised by Employer that he is entitled to
revoke this Release Agreement (in the event he executes this Release Agreement)
within seven (7) days after executing it and that this Agreement will not and
does not become effective or enforceable until the seven (7) day revocation
period has expired; and


(f) The parties agree that should Employee exercise his right to revoke the
waiver under this paragraph 3, this entire Release Agreement and Letter
Agreement, and their obligations, are null and void and of no effect and,
notwithstanding any other provision of this Release Agreement or the Letter
Agreement to the contrary, no payment or other consideration shall be due,
owing, paid or provided until the seven (7) day revocation period has expired
without revocation by Employee. Notice of Employee's decision to revoke the
waiver may be sent to Emerson's Vice President, Secretary and Lead Counsel by
fax (at 314-553-1232), email (to tim.westman@emerson.com) or hand-delivery.


4.    Remedies. Without limiting the remedies available to Employer for any
breach of this Release Agreement, Employee agrees that any breach of either this
Release Agreement or the Letter Agreement will result in immediate forfeiture of
any future payments to be made to, or benefits to be provided to, Employee and
all other remedies and relief as specifically set forth further in the Letter
Agreement shall be available to Employer.


5.    Successors and Assigns. This Release Agreement binds, and inures to the
benefit of, the parties' respective heirs, administrators, representatives,
executors, successors, and assigns.





--------------------------------------------------------------------------------

                                                

6.    Review by Employee. Employee acknowledges that he has read the provisions
of this Release Agreement, that Employee was advised of his right to review this
Release Agreement with an attorney at his expense, and that Employee fully
understands the meaning and intent of this Release Agreement and agrees to all
of its terms.


 
EMPLOYEE
 
/s/ Charles A. Peters
 
Charles A. Peters
 
Date: Dec 7, 2015






--------------------------------------------------------------------------------

                                                

Exhibit B - DIRECTOR AND OFFICER RESIGNATION


I, Charles A Peters, do hereby submit my resignation, effective December 7,
2015, from my positions as a member of the Board of Directors of Emerson
Electric Co. and as Senior Executive Vice President of Emerson Electric Co., as
well as from any other positions I may hold with any subsidiaries or affiliates
of Emerson.
 
/s/ Charles A. Peters
 
Charles A. Peters




